Citation Nr: 0520023	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-26 785	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently assigned a 10 percent disability 
evaluation.

2.  Entitlement to an increased evaluation for tinnitus, 
currently assigned a 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2003 and July 2003 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied the benefits 
sought on appeal.  The March 2003 decision denied an 
increased evaluation for tinnitus, and the July 2003 rating 
decision continued the noncompensable evaluation assigned for 
the veteran's left ear hearing loss.  The veteran appealed 
those decisions to the Board, and the case was referred to 
the Board for appellate review.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1961 to September 1965 and from December 1990 to 
May 1991.

2.	On June 29, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, a rating decision was 
issued in December 2004, which granted service connection for 
bilateral hearing loss and assigned a 10 percent disability 
evaluation effective from March 24, 2003.  A letter was later 
received by the Board on June 29, 2005 that indicated that 
the veteran was satisfied with the grant of service 
connection for bilateral hearing loss and tinnitus with the 
assignment of a combined 20 percent disability evaluation.  
The representative further stated that the veteran wished to 
withdraw his appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
through his authorized representative has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


